- Provided by MZ Technologies FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2010 Commission File Number: 001-13240 Empresa Nacional de Electricidad S.A. National Electricity Co of Chile Inc (Translation of Registrant's Name into English) Santa Rosa 76, Santiago, Chile (562) 6309000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A PRESS RELEASE 9M 2010 ENDESA CHILE ANNOUNCES CONSOLIDATED RESULTS FOR THE NINE-MONTH PERIOD ENDED SEPTEMBER 30 th , 2010 Highlights for the Period S UMMARY Consolidated physical sales declined by 5.7% to 42,156 GWh, mainly in Colombia and Argentina. As a result of a combination of lower sales partially compensated by higher prices, operating revenues fell by 1.6% with respect to September 2009, to a total of Ch$ 1,849,260 million. Procurement and services costs reached Ch$ 935,999 million, showing a 20.7% increase as a result of higher costs of energy purchases, a greater use of fuel for thermal generation compared to the same period of the year before, and higher energy transport costs. Earnings attributable to shareholders of Endesa Chile were Ch$ 351,525 million, 31.0% lower when compared to the same period of the previous year. EBITDA reached Ch$ 787,585 million, down 19.3% from the Ch$ 975,566 million accounted on September 2009. The financial result improved by 29.3% or Ch$ 38,349 million compared to the same period 2009. Investments in related companies resulted in of Ch$ 67,543 million income. This represents a decrease of 2.8% compared to the same period of 2009, mainly explained by a reduction in the earnings of Endesa Brasil. Consolidated hydroelectric generation declined by 12.8%, mainly in Colombia and Chile. In Chile, EBITDA decreased by Ch$ 181,183 million, mainly due to: Lower energy sale prices of approximately 9.3%. Greater energy purchases of Ch$ 64,640 million. The above was partially offset by a 3.6% reduction in fuel costs. In Colombia, EBITDA decreased by Ch$ 1,969 million, mainly due to: Ch$9,638 million increase in the cost of fuels. 8.2% increase in energy transport costs. The above partially offset by the 18.9% increase in the average sale price due to greater thermal production in the system. In Peru, EBITDA declined by Ch$ 3,617 million due to: Higher energy purchase costs of Ch$ 5,145 million which mainly reflects the absence of the non-recurring reversal of provisions for energy purchases for distribution companies without contract, which was booked at the end of September 2009. 13.4% higher fuel costs because of the increase in thermal generation. In Argentina, EBITDA fell by Ch$ 1,212 million due to: 34.1% increase in the cost of fuels. Partially offset by larger sales revenues following a 33.3% increase in average energy sales prices. 1 PRESS RELEASE 9M 2010 FINANCIAL SUMMARY Consolidated debt reached US$ 3,916 million as of September 30, 2010, 6.1% lower than December 2009. Consolidated average interest rate increased, from 6.5% up to 7.5%, mainly because of inflationary effects. Financial Expenses ratio increased from 6.3 to 7.9 times. Liquidity, a key consideration in our financial management, continues to be in a very solid position as shown below: Uncommitted short term credit lines for US$ 231 million available for Endesa Chile in the Chilean capital markets. Committed credit lines for US$ 756 million in undrawn revolving debt facilities, both locally and abroad, US$ 450 million of which are due in the short term. Cash and cash equivalents amounted to US$ 210 million on a consolidated basis. Endesa Chile continued to apply a strict control over its liquidity and in all its subsidiaries using hedge instruments to protect cash flow from variations in exchange rates and interest rate risk. The outstanding consolidated derivative instruments are detailed as follows: Interest Rate Swaps for a total amount of US$ 340 million to fix the interest rate. Cross currency swaps for US$ 414 million to mitigate exchange risks. Forwards, for US$ 96 million to mitigate exchange rate risk. The aforementioned financial tools are being permanently evaluated and adjusted to the changing macroeconomic scenario, in order to achieve the most efficient levels of protection. M ARKET S UMMARY During the first nine months of 2010, the Chilean stock exchange main index (IPSA) showed an important increase of 33.9%, over performing when compared to other international stock markets, which have also shown a positive trend during this year, as follows: Bovespa: 1.2%, S&P 500: 2.3%, UKX: 2.5%, Dow Jones Industrials: 3.4% and FTSE 250: 13.2% (all yields measured in local currencies). Endesa Chile's shares price in the local market increased 1.4% during the period. Consistently with the Chilean peso appreciation of 4.6% during the first nine months of 2010 and the local price performance, Endesa Chile's ADRs price increased 10.4%. In addition, during this year, Endesa Chile continued to be among the most traded companies at the Santiago Stock Exchange, with an average trading of US$ 11.9 million in the first nine months of 2010. Top Five Daily Average Traded Amount at the Santiago Stock Exchange YTD as of September 2010 US$ Thousand LAN 18,701 SQM 18,205 CENCOSUD 13,666 ENDESA 11,850 ENERSIS 10,170 Source: Santiago Stock Exchange 2 PRESS RELEASE 9M 2010 R ISK R ATING C LASSIFICATION I NFORMATION Endesa Chile's international and domestic credit ratings have been upgraded in the first quarter of 2010, due to Companys improvements in the liquidity position and reduction of leverage. The positive perspectives on operational and credit profile of Endesa Chile have been reflected in the upgrades received by Fitch Ratings and Standard & Poors for our international ratings and by Feller Rate for our domestic rating. Current ratings are further supported by our well diversified asset portfolio, strong credit metrics, adequate debt structure and solid liquidity. Endesa Chile's geographic diversification through Latin America provides us a natural hedge against different regulations and weather conditions. Most of our operating subsidiaries are financially strong and have leading market positions in the countries where they operate. Additionally, on September 29, Moody's placed the Baa3 senior unsecured rating of Endesa Chile under review for possible upgrade. The current risk classifications are: International Ratings: Endesa Chile S&P Moody's Fitch Corporate BBB+ / Stable Baa3 / (+) Revision BBB+ / Stable Domestic Ratings (for securities issued in Chile): Endesa Chile Feller Rate Fitch Shares 1 st Class Level 1 1 st Class Level 1 Bonds AA / Stable AA / Stable 3 PRESS RELEASE 9M 2010 T ABLE OF C ONTENTS Summary 1 Financial Summary 2 Market Summary 2 Risk Rating Classification Information 3 TABLE OF CONTENTS 4 GENERAL INFORMATION 5 S IMPLIFIED O RGANIZATIONAL S TRUCTURE 5 MARKET INFORMATION 6 E QUITY M ARKET 6 D EBT M ARKET 8 CONSOLIDATED INCOME STATEMENT ANALYSIS 9 N
